DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-11 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art does not the electrophotographic photosensitive member recited in claim 1.  The closest available prior art will be reviewed.  JP 2000-206724 teaches a photoconductor comprising a protective layer.  The protective layer comprises an acrylic binder comprising the following monomer:

    PNG
    media_image1.png
    180
    690
    media_image1.png
    Greyscale
.
The layer is further taught to comprise fluorinated particles, however, JP ‘724 does not teach that the fluorinated particles are part of copolymer that also includes the above chemical formula 4 and a charge transport compound.  JP 06-308756 teaches a photoconductor comprising a photosensitive layer and a protective layer provided thereon.  The protective layer is taught to comprise an acrylic resin formed by reacting a fluorine-containing acrylic monomer with an additional acrylic monomer, wherein the two monomers have the following formulas:

    PNG
    media_image2.png
    107
    755
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    291
    786
    media_image3.png
    Greyscale
.
JP ‘756 does not, however, teach that the copolymer above further include a charge transport component of the copolymer, as required by the instant claims.  As such, none of the prior art teaches that invention recited by the Applicant in the instant claims.  As such, the Applicant’s claims are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER L VAJDA whose telephone number is (571)272-7150.  The examiner can normally be reached on 7:30-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PETER L VAJDA/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        02/09/2021